[Cite as Hampton v. Prince Hall Hous., 2011-Ohio-6035.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




DELLA HAMPTON,                                   :         APPEAL NO. C-110188
                                                           TRIAL NO. A-9800522
        Plaintiff-Appellant,                     :
                                                           O P I N I O N.
  vs.                                            :

PRINCE HALL HOUSING,                             :

    Defendant-Appellee.                          :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: November 23, 2011




A. Brian McIntsoh, for Plaintiff-Appellant.




Please note: This case has been removed from the accelerated calendar.
                        OHIO FIRST DISTRICT COURT OF APPEALS




SYLVIA S. HENDON, Judge.

        {¶1}    In 1998, plaintiff-appellant Della Hampton filed suit against Prince

Hall Housing after she was injured in a fall on Prince Hall’s property.1 Hampton

obtained a default judgment against Prince Hall in the amount of $75,000. In 2002,

Hampton had not yet collected her judgment, and she assigned her interest in the

default judgment to “Warren, Edwards, and Bryce,” an entity/group in Colorado.

She filed a copy of the assignment with the Hamilton County Clerk of Courts.

        {¶2}    In November of 2010, Hampton filed with the trial court, in the same

numbered case as the original action against Prince Hall Housing, a motion to set

aside the assignment of judgment that she had made to “Warren, Edwards, and

Bryce,” but the motion listed Prince Hall Housing as the defendant. Prince Hall

made no appearance in the trial court, and it did not respond to Hampton’s motion.

The trial court denied Hampton’s motion to set aside the assignment, and this appeal

ensued.

        {¶3}    In this appeal, Hampton has likewise named Prince Hall Housing as

the defendant-appellee. Prince Hall Housing has made no appearance and has not

filed an appellate brief.


                               Lack of Personal Jurisdiction


        {¶4}    Because “Warren, Edwards, and Bryce” was not named as a party and

was not served with notice of this action, the trial court never acquired personal

jurisdiction over “Warren, Edwards, and Bryce.”




1 Prince Hall Housing’s name also appears as Price Hall Housing in the record. For clarity, we will
refer to the party throughout this opinion as Prince Hall Housing.


                                                    2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    Under Civ.R. 17(A), all actions must be brought in the names of the

real parties in interest. A real party in interest is one who “is directly benefited or

injured by the outcome of the case.” Dater v. Charles H. Dater Found., Inc., 166

Ohio App.3d 839, 2006-Ohio-2479, 853 N.E.2d 699, ¶9. In this case, Hampton

sought to set aside an assignment that she had made to “Warren, Edwards, and

Bryce.” Consequently, the real parties in interest in the present controversy are

Hampton and “Warren, Edwards, and Bryce.” “Warren, Edwards, and Bryce” was

not named as a party in Hampton’s motion to set aside the assignment, and it was

never served with notice of the motion. Rather, Hampton named Prince Hall

Housing, a party with absolutely no interest in the assignment, as the defendant in

her motion. “Warren, Edwards, and Bryce” has made no appearance and has filed no

response in this action. The record indicates that Hampton has made no effort to

properly bring a lawsuit against “Warren, Edwards, and Bryce,” either by filing a

separate original action or by properly joining them in the lawsuit originally filed

against Prince Hall Housing.

       {¶6}    Because Hampton failed to name and serve the real party in interest,

we have, in essence, a lawsuit with only one party. See St. Clair v. Person, 1st Dist.

No. C-010094, 2002-Ohio-1129. Since there was no opposing party over which the

trial court could have properly acquired personal jurisdiction, the trial court should

have dismissed Hampton’s action for lack of personal jurisdiction over “Warren,

Edwards, and Bryce.” Id. Consequently, we reverse the judgment entered by the

trial court and remand the cause with instructions to the trial court to dismiss the

action for lack of personal jurisdiction.

                                             Judgment reversed and cause remanded.



DINKELACKER, P.J., and HILDEBRANDT, J., concur.




                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



Please Note:

       The court has recorded its own entry on the date of the release of this opinion.




                                                 4